Citation Nr: 0706464	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches, 
to include as due to undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome, to include as due to undiagnosed illness.

4.  Entitlement to service connection for fibromyalgia, to 
include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1981, and from January to April 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for PTSD, migraine headaches, irritable bowel 
syndrome and fibromyalgia.  

The Board notes that in a rating action dated in August 2001, 
the RO denied the veteran's claim for service connection for 
migraine headaches.  She was informed of that determination 
and of her right to appeal by a letter dated later that 
month, but a timely appeal was not filed.  Since the previous 
RO decision, new Department of Veterans Affairs (VA) 
regulations have been implemented governing eligibility for 
service connection based on Persian Gulf service.  
Accordingly, the Board will consider the veteran's current 
claim for service connection for migraine headaches on a de 
novo basis, without regard to finality of the previous RO 
determination.  See Routen v. Brown, 142 F.3d 1434, 1441 
(Fed. Cir. 1998) (citing Spencer v. Brown, 17 F.3d 368, 372 
(Fed. Cir. 1994) (a change in a VA regulation can constitute 
a new basis for entitlement to a benefit)).

During the hearing before the undersigned in July 2006, the 
veteran withdrew her claims for service connection for 
uterine fibroids and for chronic fatigue syndrome.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.

The issues of entitlement to service connection for PTSD, 
irritable bowel syndrome, to include as due to undiagnosed 
illness and fibromyalgia, to include as due to undiagnosed 
illness are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The veteran had service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  

2.  Migraine headaches were initially demonstrated following 
service, and represents a known clinical disorder that has 
not been shown to be related to service.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a September 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  Notice 
pursuant to Dingess was provided in June 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service private and 
VA medical records, VA examination reports, and records from 
the Social Security Administration.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  
There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; Mayfield v. Nicholson, NO. 02-1077 (Vet. App. 
Dec. 21, 2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: her multiple contentions, 
including those at the Board hearing, service medical 
records, private and VA medical records, records from the 
Social Security Administration, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 
38 C.F.R. § 3.317(c), VA shall pay compensation in accordance 
with Chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in 38 C.F.R. § 3.317(b), provided that such 
disability:  (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than September 30, 2011; and 
(ii) by history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
C.F.R. § 3.317(a)(1)(i) and (ii) (except as to delimiting 
date).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6- month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or (3) if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. 
§ 3.317(c).

The Persian Gulf War provisions of 38 U.S.C. § 1117 were 
recently amended, effective March 1, 2002.   See Veterans 
Education and Benefits Expansion Act of 2001, Public Law No. 
107-103, 115 Stat. 976 (2001).  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  In addition, the new law 
extends the period in which the VA may determine that a 
presumption of service connection should be established for a 
disability occurring in Persian Gulf War veterans to 
September 30, 2011.  See 38 C.F.R. § 3.317(a)(1)(i).  The 
veteran is not adversely impacted by the Board's application 
of the amended law in this case.  Bernard, 4 Vet. App. 384.

The evidence establishes that the veteran served in the 
Persian Gulf during the requisite time period.  She argues 
that she has migraine headaches, to include as being due to 
undiagnosed illness.  

The evidence supporting the veteran's claim includes her 
statements, the service medical records, and post-service 
medical records.  In this regard, the Board acknowledges that 
the service medical records from her initial period of 
service disclose that she was seen on several occasions for 
complaints of headaches.  She was assessed as having sinus 
headaches in September 1980.  Medication was prescribed.

Service department records reveal that the veteran reported a 
history of headaches on a report of medical history in March 
1985.  

A report of medical history in February 1991, during the 
veteran's second period of service, reveals that she said she 
had frequent or severe headaches.  It was indicated that she 
occasionally had sinus headaches that were relieved by 
Tylenol.  

Private medical records reveal that the veteran complained of 
migraine headaches on the right side of her head in October 
1994, and medication was prescribed.  She reported migraines 
of five hours duration in June 1998, and the diagnosis was 
acute headache.  

VA outpatient treatment records disclose that the veteran was 
seen for complaints of headaches in 2003.  The provisional 
diagnosis in May 2003 was migraine headaches.  Additional VA 
medical records reflect complaints of headaches.

The evidence against the veteran's claim includes the medical 
evidence of record.  As noted above, while the service 
medical records from the veteran's first period of service 
establish that she was seen on a few occasions with 
complaints of headaches, they were characterized as sinus 
headaches.  In addition, no neurological abnormality was 
identified on the separation examination in March 1981.  The 
first clinical indication of migraine headaches following 
service was in October 1994, more than three years following 
her second period of service.  The Board observes that when 
she was seen in a VA outpatient treatment clinic in March 
2002, the veteran related that her headaches started in the 
fourth or fifth grade.  The Board concedes that migraine 
headaches have been identified following service; however, it 
represents a known clinical diagnosis and, as such, is not 
subject to service connection under the provisions of 
38 C.F.R. § 3.317.  

The evidence establishes that any headaches the veteran had 
during service were acute and transitory and resolved without 
residual disability.  There is no clinical evidence of 
migraine headaches during either period of service, or for 
years thereafter.  In addition, there is no competent medical 
evidence demonstrating that migraine headaches are related to 
service.  The Board concludes, accordingly, that the medical 
findings are of greater probative value than the veteran's 
allegations regarding the etiology of her migraine headaches.  
Since the veteran is not a medical expert, she is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
migraine headaches, to include as due to undiagnosed illness.


ORDER

Service connection for migraine headaches, to include as due 
to undiagnosed illness, is denied.


REMAND

The veteran also asserts that service connection is warranted 
for PTSD, irritable bowel syndrome, and for fibromyalgia.  

With respect to the claim for service connection for PTSD, 
the veteran alleges that she was raped in service.  In this 
regard, the Board points out that when a veteran states that 
PTSD is the result of a personal assault in service, the 
regulations require that the VA comply with certain 
procedures before such a claim may be denied.  See 38 C.F.R. 
§ 3.304(f)(3) (2006).  There is no indication in the record 
that the veteran has been provided the appropriate notice.  
The other stressor the veteran claims she experienced was 
when a soldier was missing and she was sent to a mortuary to 
identify a body.  She alleges that the body had been 
decapitated.  She indicated his last name was Childers and 
that this occurred in January or February 1991.

The Board also notes that the medical records contain 
references to childhood sexual abuse.  In April 2004, the 
veteran reported that she had been molested as a child by 
male and female cousins and raped.  A November 2004 VA 
outpatient treatment report reveals that, prior to service, 
she stated she had sex with a neighborhood boy to protect her 
sister.  She also described being raped by a male 
acquaintance four years earlier.  Later that month, the 
veteran claimed that she had been beaten by her mother and 
ridiculed by her family.  

The evidence shows that the veteran was admitted to a VA 
domiciliary from September to November 2004 for treatment of 
PTSD.  The diagnosis was PTSD (military sexual trauma).  The 
Board notes that a VA psychiatric examination has not been 
conducted following the veteran's discharge from service.  
If, and only if, a verified stressor is identified after 
additional development is accomplished, an examination should 
be scheduled to determine whether PTSD resulted from the 
verified stressor.

On VA examination of the joints in February 2004, the 
examiner stated, apparently based on her history, that the 
veteran had fibromyalgia.  Following the examination, the 
impression was fibromyalgia.  There is no other clinical 
evidence in the extensive medical records of fibromyalgia.  

With respect to the claim for service connection for 
irritable bowel syndrome, the Board notes that the veteran 
was seen in a VA outpatient treatment clinic in January 2004, 
and reported chronic, recurrent rectal bleeding.  The 
assessment was chronic recurrent rectal bleed, probably 
hemorrhoidal.  A colonoscopy in February 2004 was essentially 
negative.  

During a VA digestive examination in March 2004, the veteran 
reported that she had had constipation since 2003.  She 
claimed that she had abdominal pain that was relieved by a 
bowel movement.  She also stated that about four days a 
month, she would have loose, watery bowel movements.  An 
examination of the abdomen was negative.  The diagnosis was 
irritable bowel syndrome.  This is the only indication in the 
record of irritable bowel syndrome.

It is not clear from the record whether the veteran has 
either fibromyalgia or irritable bowel syndrome, and a VA 
examination is necessary.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for a PTSD, 
fibromyalgia and irritable bowel syndrome 
since her discharge from service.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, and which have not already been 
associated with the claims folder.  

2.  The RO should advise the veteran of 
the types of information to submit to 
support her claimed in-service assault in 
accordance with 38 C.F.R. § 3.304(f)(3).  

3.  The RO should attempt to verify the 
veteran's claimed stressor regarding the 
death of Childress in January or February 
1991 through official channels.

4.  The veteran should be afforded a VA 
examination by appropriate specialists to 
determine whether the veteran suffers 
from fibromyalgia and/or irritable bowel 
syndrome.  Each examiner should state 
whether fibromyalgia or irritable bowel 
syndrome is present, and if so, whether 
the disorder(s) is related to the 
veteran's service in the Persian Gulf War 
or is otherwise related to service.  The 
rationale for all opinions expressed must 
be set forth.  The claims folder should 
be made available to and reviewed by the 
examiners in conjunction with the 
examinations.

5.  If, and only if, a stressor is 
verified following the receipt of 
additional evidence, the veteran should 
then be afforded a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability.  
The examiner should state whether she has 
PTSD and, if so, whether it is due to the 
verified in-service trauma.  All 
necessary tests should be performed.  If 
there are psychiatric disorders other 
than PTSD, the examiner should reconcile 
the diagnoses and must specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, such must be specified.  The 
rationale for all opinions expressed must 
be set forth.  The claims folder should 
be made available to and reviewed by 
examiner in conjunction with the 
examination.

6.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, she and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


